Citation Nr: 0900469	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO.  In July 
2007, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability of either 
ear that can be medically attributed to any injury, disease, 
or event during military service; a sensorineural hearing 
loss is not shown to have been manifested to a compensable 
degree during the one-year period following his separation 
from active duty.

2.  The veteran's tinnitus cannot be medically attributed to 
any injury, disease, or event during service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a sensorineural hearing disability 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. 
§ 3.159).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008); Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he was exposed to excessive 
noise during service-to include noise from the flight line 
at the Naval Air Station, Whidbey Island, and from the flight 
deck of an aircraft carrier-without ear protection.  He 
believes that his current difficulties can be attributed to 
in-service acoustic trauma.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in March 2004 and September 2007, the AOJ 
informed the veteran of the information and evidence required 
to substantiate his claims and of his and VA's respective 
duties for obtaining the information and evidence.  He was 
also informed of the manner in which ratings and effective 
dates are assigned for awards of disability benefits.  
Although the totality of the required notice was not provided 
until after the veteran's claims were initially adjudicated, 
the claims were subsequently re-adjudicated in an August 2008 
supplemental statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service records have been 
procured, as have records of post-service private medical 
treatment.  He has been examined, an etiological opinion has 
been obtained, and he has not identified and/or provided 
complete releases for any additional evidence that exists and 
can be procured.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  VA regulations provide that impaired 
hearing will be considered a "disability" when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 hertz, where it is 26 decibels or greater in at least 
three of these frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

As an initial matter, the Board finds that the evidence in 
this case supports a finding that the veteran has a legally 
cognizable hearing disability of each ear.  Although not all 
of the available post-service audiometric reports support 
such a finding (VA audiometric data from July 2008 fail to 
demonstrate the presence of a right ear hearing disability, 
as defined by 38 C.F.R. § 3.385), the evidence obtained 
during the pendency of the veteran's claim includes two 
private examination reports, dated in September 2004 and 
September 2005, which show that the veteran was found to have 
auditory thresholds of 40 decibels or greater at 4000 hertz, 
bilaterally.  Neither of those reports suggests that there 
were any irregularities in testing.  It is the Board's 
conclusion, therefore, that the requirement of a "current 
disability" has been satisfied.  See, e.g., McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that there be a "current disability" is 
satisfied when a claimant is shown to have a disability 
either "at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . .") 
(emphasis added).

The veteran's statements with respect to in-service noise 
exposure are credible, inasmuch as they appear to be 
consistent with the nature and circumstances of his service, 
and the record contains a diagnosis of tinnitus.  The real 
question here is whether there is a nexus, or link, between 
the veteran's hearing disability and/or tinnitus and his in-
service exposure to noise.

The record on appeal contains only one medical opinion that 
addresses that question.  In July 2008, a VA examiner 
reviewed the veteran's claims file, including the results of 
hearing tests conducted during service.  Following an 
examination of the veteran, and a review of the evidence, the 
examiner concluded that there was less than a 50 percent 
probability that the veteran's hearing loss and tinnitus 
could be attributed to service.  She acknowledged the 
veteran's report that his tinnitus began "over 20 years 
ago," but noted that in-service hearing tests in January 
1967, July 1968, and March 1970 all showed that he had normal 
hearing, bilaterally.

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran believes that his difficulties can be 
attributed to noise exposure in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As a result, his assertions in that 
regard cannot be accorded any probative weight.  Under the 
circumstances-given the July 2008 VA opinion, uncontradicted 
by other medical evidence, and the lack of any evidence to 
show that a sensorineural hearing disability of either ear 
was manifested to a compensable degree during the one-year 
period following the veteran's separation from active duty-
the Board must conclude that the greater weight of the 
evidence is against his claims.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


